Citation Nr: 1543123	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating in excess of 50 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the instant matter was previously before it in October 2011.  In that action, the Board denied entitlement to a schedular evaluation in excess of 50 percent for migraine headaches.  The Board determined, however, that because the Veteran was in receipt of the highest schedular rating for his headache disorder, the matter should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  Also remanded by the Board was the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Because the Veteran did not then meet the threshold rating requirements for an award of schedular TDIU, that matter was similarly referred to the Director, Compensation and Pension Service, for consideration of whether TDIU was warranted on an extraschedular basis.

In March 2013, the Director determined that an extraschedular rating for migraine headaches was not warranted.  The Director also found no basis upon which to assign TDIU on an extraschedular basis.  Then, in a rating decision dated on June 14, 2013, the RO granted service connection for neuropathy of the left and right lower extremities, each evaluated as 10 percent disabling.  The RO also granted entitlement to TDIU, as the Veteran then met the threshold rating requirements for such an award under 38 C.F.R. § 4.16(a) by virtue of the RO's granted of service connection for neuropathy of the lower extremities.  The Board finds that the RO's action represents a full grant of the benefit sought with respect to the issue of entitlement to TDIU, and thus, that issue is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the only issue currently before the Board is whether the Veteran is entitled to extraschedular rating in excess of 50 percent for his migraine headache disorder.

The Board also notes that on February 9, 2011, the Veteran presented testimony at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted the February 2011 hearing is no longer employed at the Board.  In April 2014, the Veteran and his representative were informed that because the Veterans Law Judge who had conducted the February 2011 hearing was no longer available to decide the case, the Veteran was entitled to another hearing before a different Veterans Law Judge.  The Veteran was told that, if no response was received within 30 days, the Board would assume that another hearing was not desired.  To date, no response has been received.


FINDING OF FACT

Entitlement to an extraschedular rating in excess of 50 percent was denied by the Director of VA's Compensation and Pension Service as it was determined that the Veteran's disability picture was not so unusual or exceptional so as to render the use of the schedular rating criteria impractical.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation in excess of 50 percent for the Veteran's service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.124a, Diagnostic Code 8045-8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, in its October 2011 action, the Board denied entitlement to a schedular evaluation in excess of 50 percent for migraine headaches.  Thus, the issue currently before the Board is limited to whether a rating in excess of 50 percent is warranted on an extraschedular basis.  Regulatory authority provides that "[t]o accord justice . . . . in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b).  As discussed by the United Stated Court of Appeals for Veterans Claims (Court) in Thun v. Peake, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id; see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying "that the steps are, in fact, elements that must be established before an extraschedular rating can be awarded").  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).

As discussed above, the Veteran's claim for a higher rating for his service-connected migraine headache disorder was referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating in accordance with the Board's October 2011 remand directives.  Notably, the Board did not in that action engage in a discussion of whether the schedular evaluation adequately contemplated the Veteran's level of disability and symptomatology.  See Thun, supra.  Rather, the Board simply determined that because the evidence showed that the Veteran's migraine headaches had caused interference with employment, the criteria for referral to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating had been met.  Upon referral of the matter for consideration of an extraschedular rating, the Director of VA's Compensation and Pension Service determined that entitlement to an increased evaluation on an extraschedular basis for the Veteran's migraine headache disorder was not warranted.  

Given that the issue of entitlement a rating in excess of 50 percent has been referred to and denied by the Director of VA's Compensation and Pension Service, the Board must now determine how to proceed with the matter and what effect the Director's decision has on the current appeal.  The Board is cognizant that in Anderson, the Court stated that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  Anderson, 22 Vet. App at 428.  The Court's determination in this regard was based largely on its prior decision in Floyd, which the Court in Anderson characterized as "stating that once [the] Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may 'continue[ ] to appeal the extraschedular rating aspect of this claim.'"  Id. at 427 (quoting Floyd, 9 Vet. App. at 96-97). 

In Floyd, the veteran had, among other things, sought a rating in excess of 10 percent for his service-connected residuals of a left mandible fracture.  Upon appeal of the RO's denial of that claim, the Board denied a schedular evaluation greater than 10 percent for the Veteran's disability, but granted an additional 10 percent rating an extraschedular basis.  In reviewing the Board's actions, the Court determined that the Board had erred in assigning an extraschedular rating in the first instance because the regulatory authority provided that "the proper procedure for extra-schedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation and Pension Service."  Floyd, 9 Vet. App. at 95.  The Court did not, however, overturn the Board's award of an extraschedular rating in that case, as it was determined that the Board's error resulted in no prejudice to the claimant.

The Court then went on to conclude that the Board had also "erred when it considered the applicability of 38 C.F.R. § 3.321(b)(1) in the first instance without considering 'whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.'"  Floyd, 9 Vet. App. at 96 (quoting Bernard v. Brown, 4 Vet. App. 384, 394 (1993)).  The Court noted that "[t]he dissent would remand the case on the basis of this error," but stated that to do so "would not address the error in the Board's decision regarding its authority to assign an extra-schedular rating in the first instance," pointing out that the Board's only guidance on how to proceed would then be "the analysis presented by our dissenting colleague in his concurrence in Fisher v. Brown, 4 Vet. App. 405, 406-08 (per curiam) (Steinberg, J., concurring), denying recons. of Fisher v. Principi, 4 Vet. App. 57 (1993)."  Id.  What follows thereafter is the following sentence: "If the Board does proceed in compliance with the correct regulatory procedures and the appellant then continues to appeal the extra-schedular rating aspect of this claim, the Board will be required to articulate its findings of fact and sufficient reasons or bases thereupon on the extra-schedular consideration issue."  Floyd, 9 Vet. App. at 96-97 (citing to Ardison v. Brown, 6 Vet. App. 405, 409 (1994); Fanning v. Brown, 4 Vet.App. 225, 229 (1993); Fanning v. Brown, 4 Vet.App. 225, 229 (1993); Fisher, 4 Vet.App. at 60; and Moyer v. Derwinski, 2 Vet.App. 289, 293-94 (1992)).  This is the sentence from which the Anderson Court's parenthetical quoted above is derived.

Despite the Court's holding in Anderson, the Board questions whether in fact it has jurisdiction to review the Director's denial of an extraschedular evaluation under 38 C.F.R. § 3.321(b), as that portion of the Court's decision in Floyd which is relied upon in Anderson to support the position that "there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal" contains no discussion of the Board's authority to review the Director's determination regarding whether the assignment of an extraschedular rating is warranted.  Rather, the Court was seemingly responding to the dissent's position and addressing why it was not remanding the extraschedular rating matter for readjudication after ensuring that the Veteran was provided with adequate notice of the need to submit evidence or argument on that question.  Indeed, it does not appear that "the correct regulatory procedures" then referred to were those pertaining to the requirement that the question of whether an extraschedular rating is warranted should be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension.  Rather, it seems that the Court was referring to the procedural safeguards intended to protect a claimant's right to full and fair assistance in the adjudication of a claim.  See Bernard, 4 Vet. App. at 392-94.  

The Board acknowledges that Floyd has long been cited by the Board to support its ability to review the Director's determination regarding an extraschedular rating.  Reexamination of Floyd, however, causes the Board to reconsider the propriety of its past actions in this regard and to question the Court's characterization of that case, as the portion of the decision relied upon to bestow jurisdiction on the Board to review the Director's determination regarding an extraschedular rating does not so clearly support the proposition "that once [the] Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may 'continue[ ] to appeal the extraschedular rating aspect of this claim.'"  Anderson, 22 Vet. App. at 427 (quoting Floyd, 9 Vet. App. at 96-97). 

Notably, the Court in Anderson also cited to 38 U.S.C.A. §§ 511(a) and 7104(a) to support its conclusion that "there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."  Anderson, 22 Vet. App. at 427.  Section 511(a) states: "The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans."  38 U.S.C.A. § 511(a) (West 2014).  Section 7104(a) states: "All questions in a matter which under section 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 2014).  While arguably these sections bestow jurisdiction upon the Board to review any matter decided by the Secretary, other authority indicates that decisions committed to the discretion of the Secretary are reviewable by the Board only where there exists a judicially manageable standard by which to evaluate the propriety of that decision.  

In Werden v. West, the Court held that "where a decision is committed to the discretion of the Secretary and no manageable standards exist to evaluate that decision, the decision is committed to the Secretary's discretion absolutely, and the Board lacks jurisdiction to review such a determination."  13 Vet. App. 463, 467 (2000) (holding that the Board lacked jurisdiction to review the manner in which the Secretary disbursed a special adaptive housing grant, as the manner of disbursement is committed solely to the Secretary's discretion); see Malone v. Gober, 10 Vet. App. 539, 544-45 (1997) (holding that the Court was precluded from reviewing the Secretary's determination regarding nursing-home care because the decision was committed by statute to the Secretary's unfettered discretion and the Secretary had not promulgated any regulations limiting his discretion); Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992) (holding that the Board "lacks jurisdiction to review the exercise of authority under 38 U.S.C. § 503(a), or the refusal to exercise such authority, by the Secretary of Veterans Affairs").  The Court in Anderson does not discuss these past precedents or engage in an analysis of whether 38 C.F.R. § 3.321(b) presents a sufficiently manageable standard by which to review the determination that assignment of an extraschedular rating is not warranted.

In this regard, the Board points out that, as stated by the Court, "[t]he purpose of appellate review, whether by the Board or by the Court, is to ensure that the facts found and the laws applied were appropriate."  Werden, 13 Vet. App. at 467.  Where, however, "the decision is absolutely discretionary, it is impossible for the Board to certify whether the necessary facts existed to satisfy the applicable law."  Id. at 467-68 (citing Heckler v. Chaney, 470 U.S. 821, 830 (1985) (stating that "if no judicially manageable standards are available for judging how and when an agency should exercise its discretion, then it is impossible to evaluate agency action for 'abuse of discretion'")).  The Board also points out that the power to assign an extraschedular evaluation exists only by regulation, under the authority of the Secretary to establish a schedule of disability ratings.  See 38 U.S.C.A. § 1155.  The authority to assign such a rating is delegated specifically to the Under Secretary of Benefits or the Director of VA's Compensation Service.  See 38 C.F.R. § 3.321(b).  To allow the Board to overturn a decision of the Under Secretary or the Director would amount to the Board exercising its own discretion in substitution of the Secretary's, which would seem in direct contravention of regulatory authority bestowing the ability to assign an extraschedular evaluation on the Under Secretary or the Director.  See 38 C.F.R. § 3.321(b).  

The Board is also cognizant that in Wages v. McDonald, the Court held that the Board's review of the Director's determination that an extraschedular TDIU rating is not warranted under 38 C.F.R. § 4.16(b) is not limited to ensuring that the Director had the correct and full facts when rendering his decision and that the Board is not otherwise bound by the Director's decision.  27 Vet. App. 233, 236 (2015).  The Board concludes, however, that Wages is not controlling in the instant case.  This is so because the assignment of TDIU under 38 C.F.R. § 4.16(b) is entirely different than a determination under 38 C.F.R. § 3.321(b) that the rating schedule does not adequately compensate one's disability picture.  As clearly stated by the regulation, "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  38 C.F.R. § 4.16(b).  This language is no different from the language contained in 38 C.F.R. § 4.16(a), which permits the assignment of TDIU in the first instance by the RO or the Board if a veteran who is deemed unemployable by reason of service-connected disabilities meets certain threshold rating requirements.  Thus, it is clear that the assignment of TDIU is predicated on a factual finding that a veteran's service-connected disability or disabilities render him or her unemployable and the evidence will either support such a determination or it will not.  Because 38 C.F.R. § 4.16(a) and (b) employ the same standard, it makes some sense that a determination not to award TDIU on an extraschedular basis would be reviewable by the Board, as the Board is clearly permitted to make such a determination regarding employability.  

On the other hand, a determination regarding the level of the Veteran's disability under 38 C.F.R. § 3.321(b), and by extension the adequacy of the rating schedule, is fundamentally different than the factual question of whether a Veteran can work.  This is so because there is no legal standard by which to determine what is or is not contemplated by the rating schedule or whether a veteran's rating adequately compensates him or her even considering factors not specifically identified.  Indeed, an extraschedular rating is not warranted simply because a veteran alleges symptoms not specifically contemplated by the rating criteria.  Rather, the assignment of such a rating requires a determination that a case presents "such an unusual disability picture" that application of the regular schedular standards is rendered impractical.  38 C.F.R. § 3.321(b).  Further, the determination is made "to accord justice," which suggests that, if assigned, the extraschedular rating should, "as far as practicable," compensate the veteran based on the average impairment in earning capacity resulting from his or her disability.  38 C.F.R. § 3.321; see 38 U.S.C.A. § 1155.  This is exactly the type of question of policy or resource management that should be solely within the discretion of the Secretary and not reviewable by the Board, as there is plainly no guidance by which the Board can adequately determine the reduction in earning capacity due to one's disability picture if it is determined that the rating schedule is not adequate.  The Court in Floyd recognized this difficulty when it stated that "[t]he Board's failure to clearly articulate reasons or bases is not altogether unexpected, given the lack of concrete standards for assigning ratings on an extra-schedular basis" and acknowledged that 38 C.F.R. § 3.321(b) "does not provide criteria or guidance for what percentage rating should be assigned in that event."  Floyd, 9 Vet. App. at 97.  Thus, to allow the Board to review the Director or Under Secretary's determination that the rating schedule is adequate or to review the appropriateness of an assigned extraschedular rating would leave the Board in the impossible position of having to provide "reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record," when there is simply no regulatory guidance to assist the Board in making such a determination in the first instance.  38 U.S.C.A. § 7104(d)(1).

Overall, the Board finds that although it may review the factual determinations used to determine to whether a veteran qualifies for an extraschedular rating, once a case has been referred for consideration of an extraschedular in accordance with the provisions of 38 C.F.R. § 3.321(b), the Board lacks jurisdiction to review a determination that the rating schedule adequately compensates one's disability picture or the Director's or the Under Secretary's assignment of an extraschedular evaluation.  This is so because there exists no standards by which to evaluate the merits of any such decision.  See Werden, 13 Vet. App. at 467.  Accordingly, in the instant case, the Board is without jurisdiction to review the denial of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) and thus, there is no basis upon which it may assign an extraschedular rating in excess of the currently assigned 50 percent.

The Board is also satisfied that all duties to notify and assist have been satisfied with respect to the matter decided herein.  In April 2012, the Veteran was informed of how to substantiate his claim for an extraschedular evaluation and of the type of evidence that he could submit in support of his claim.  All relevant records were also associated with the claims folder prior to the Director's review of the matter and there is no indication that any relevant records were not then before the Director in March 2013.  Indeed, the Director's determination regarding the propriety of the assigned schedular evaluation references various VA treatment records and examination reports, relevant records from the Social Security Administration, and lay statements from the Veteran.  The record also does not reveal any need for the development of additional medical evidence.  It is clear that the Director considered the Veteran's headache symptomatology, as well as the evidence of unemployability in concluding that the Veteran's disability picture has been evaluated at a level commensurate with the criteria set forth in the applicable diagnostic code.


ORDER

Entitlement to an extraschedular rating in excess of 50 percent for migraine headaches is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


